Matter of Ramel Anthony S. (Canita G.) (2015 NY Slip Op 00305)





Matter of Ramel Anthony S. (Canita G.)


2015 NY Slip Op 00305


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13930B 13930A 13930

[*1] In re Ramel Anthony S., etc., and Others, Children Under the Age of Eighteen Years, etc.,
andCanita G., Respondent-Appellant, Good Shepherd Services, Petitioner-Respondent.


Joseph V. Moliterno, Scarsdale, for appellant.
Law Offices of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for respondent.
Steven N. Feinman, White Plains, attorney for the children.

Orders, Family Court, Bronx County (Joan L. Piccirillo, J.), entered on or about October 17, 2013, which, to the extent appealed from as limited by the briefs, found that respondent mother permanently neglected the subject children, unanimously affirmed, without costs.
While the court erred in admitting certain agency progress notes that were not made at the time of the events reported, or within a reasonable time thereafter (see CPLR 4518; Matter of Dustin H., 40 AD3d 995, 996 [2d Dept 2007]), any error was harmless in light of the clear and convincing evidence of permanent neglect in the remaining progress notes and the testimony adduced at the fact-finding hearing (see Matter of Joshua Jezreel M. [Dennis M.], 80 AD3d 538 [1st Dept 2011]). Such evidence established, among other things, that petitioner referred respondent to a drug treatment program and scheduled visitation. Despite these diligent efforts, respondent failed to consistently visit the children, continued drug use, and relocated multiple times without providing the agency with her address (see Social Services Law § 384-b[7][f]; Matter of Joshua Jezreel M. at 538-539; see also Matter of Kimberly Vanessa J., 37 AD3d 185, 186 [1st Dept 2007]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK